Citation Nr: 1746058	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-31 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for supraventricular arrhythmia and paroxysmal atrial tachycardia (also claimed as heart condition).

2.  Entitlement to a total rating for compensation purposes based on unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1978.  

These matters initially came before the Board of the Veterans' Appeals (Board) from an April 2012 and August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   


FINDINGS OF FACT

1.  A heart disorder, to include supraventricular arrhythmia and paroxysmal atrial tachycardia, was not manifested in service or in the first year following separation from service, and it is not shown to be related to the Veteran's military service.

2. The Veteran's service-connected disabilities, alone, do not preclude the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, to include supraventricular arrhythmia and paroxysmal atrial tachycardia, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (a) (2016).  The duty to notify has been met.  See July 2011 VCAA Letter.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, Social Security Administration records, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the electronic claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

II. Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Under 38 C.F.R. § 3.303  (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309  (a).  Cardiovascular disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to this issue in the present case.

The Veteran has a current diagnosis of supraventricular arrhythmia.  See March 2012 VA examination.  The requirement of a current disability is satisfied.  

The Veteran contends that he was diagnosed with paroxysmal atrial tachycardia (PAT) in 1970, while on active duty.  He also asserts that his heart condition should be service-connected because he was "treated multiple times for [paroxysmal atrial tachycardia] while serving on active duty."  See February 2017 Appellate Brief and November 2013 Correspondence by Veteran.  Despite his contentions, there is no competent and probative evidence of record in support of his belief that his heart disability began in service or is otherwise related to military service.

The Veteran's service treatment records show no heart conditions on his March 1968 enlistment examination.  In July 1973, a service treatment record documented symptoms of chest pain.  His electrocardiogram was within normal limits.  In August 1974, the Veteran underwent an annual examination that showed no heart conditions.  However, the military physician recommended a follow up due to migraines with a skull series and electrocardiogram.  A March 1975 reenlistment examination revealed no heart conditions.  In March 1976, the Veteran was evaluated by a cardiologist and diagnosed with paroxysmal atrial tachycardia.  It was noted that the Veteran consumed caffeine and smoked cigarettes prior to the consultation.  In November 1976, a service treatment record documented a diagnosis of "[paroxysmal atrial tachycardia]" with symptoms of palpations one to two times a month.  Although the Veteran endorsed symptoms of "pain or pressure in chest" on his Report of Medical History, the March 1978 discharge examination was negative for any heart abnormalities.  

After service, in March 1999, the Veteran sought treatment for complaints of palpations associated with dyspnea, chest tightness, chest pain and diaphoresis.  He reported that he experienced palpations since age 18.  The private physician treated the Veteran with aspirin and a beta blocker to address symptoms of supraventricular tachycardia ("SVT").  The physician noted that the Veteran's risk factors for coronary artery disease included a positive family history, obesity and his smoking history.  In April 1999, the Veteran followed up with the private physician for a cardiology evaluation.  An echocardiogram showed mild concentric left ventricular hypertrophy and mildly dilated aortic root.  He tested negative for myocardial ischemia.  

In March 2012, the Veteran underwent a VA heart examination.  The Veteran reported no recent hospitalizations or emergency room visits related to his heart condition.  He reported a history of excessively abusing alcohol, tobacco, and "speed."  Objective medical findings confirmed a diagnosis of supraventricular arrhythmia, with a noted onset year of 1999.  The VA clinician opined that the Veteran's heart condition was not caused by or related to service, or any treatment therein; or service-connected conditions.  The examiner also explained that the medical literature does not support a nexus between the current heart disorder and service.  He explained that the Veteran's 1976 episode of sinus tachycardia documented in service was most likely than not caused by caffeine/speed consumption and inadequate rest while in service, as documented in SF-600 form.  The clinician also noted no functional limitations associated with his heart condition.   

The preponderance of the evidence weighs against the Veteran's claim as there is no medical evidence to support a nexus between the Veteran's heart condition and service.  Instead, the only medical evidence of record addressing the issue, a March 1999 private cardiology evaluation and March 2012 VA opinion, weighs against the claim.  Specifically, the March 1999 cardiology report identified positive risk factors for the Veteran's heart condition that included positive his family history, obesity and smoking.  The March 2012 VA clinician determined the Veteran's current heart condition was not related to military service, or the symptoms described in service.  He specifically attributed the symptoms noted in service to the Veteran's then use of caffeine/speed consumption and inadequate rest.  The March 2012 VA clinician provided an adequate explanation to support his opinion and it is consistent with the record; therefore, it is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Evidence of record shows a history of substance abuse, and by the Veteran's own admission, such history began while on active duty.  Even acknowledging the Veteran's November 2013 statement that he continued to experience heart-related conditions even after his sobriety, service connection may not be granted where a disability is the result of an abuse of drugs.  See 38 C.F.R. § 3.301 (a) (2016).  

To the extent the Veteran asserts that his current heart condition had onset in service or is otherwise related to service, an opinion regarding the origin of a heart condition- where the onset of symptoms occurs many years after service, with potential intervening and contributory causes (i.e. drugs, cigarettes, family history, etc), is more suited to the realm of medical, rather than lay, expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not show that the Veteran has any specialized education, training, or experience in evaluating and determining the etiology of heart disorder.  Thus, his statements are not competent evidence regarding the etiology of his current diagnosed heart condition.  

Finally, as there is no evidence showing initial manifestations of cardiovascular in service, or to any degree within one year of separation from service, 38 C.F.R. §§ 3.307 and 3.309 is not an avenue for service connection, nor are the provisions of 38 C.F.R. § 3.303 (b) pertaining to chronicity or continuity of symptomatology.  Here, the Veteran's heart condition was not manifested to a compensable level within one year of service discharge.  The evidence of record shows post-service complaints and treatment beginning in March 1999 - almost 20 years after discharge and there is no credible evidence of continuity of heart symptoms from discharge to 1999.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  However, as the Board has found a preponderance of the evidence weighs against the Veteran's claim; the doctrine is inapplicable.  Service connection for a heart disorder, to include supraventricular arrhythmia and paroxysmal atrial tachycardia, is not warranted.

TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b) (2016).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340 (a)(2016).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2016).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164   (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is currently service-connected for posttraumatic stress disorder, evaluated at 50 percent; migraine cephalgia, evaluated at 30 percent; tinnitus associated with sensorineural hearing loss, evaluated at 10 percent; and bilateral sensorineural hearing loss, evaluated as non-compensable.  His combined rating is 70 percent, effective August 16, 2011. 

The Veteran submitted his claim for TDIU in May 2012, which was denied by the RO in an August 2013 rating decision.  On the Veteran's TDIU application, VA 21-8940, he reported that he last worked full-time employment in November 2007 as a maintenance worker.  He reported that he completed high school, and obtained training in "machinery, equipment, plumbing, electrical, etc..."  On the Veteran's 2014 notice of disagreement, he reported that he stopped "working due to a combination of service connected and non-service connected disabling conditions... [that] prevented ...any type of gainful employment."  He also noted that he is receiving Social Security benefits.  

SSA records show the Veteran was found disabled as of November 2007 due to "other diseases of the circulatory system" and arachnoiditis.  He described past employment as maintenance technician, which involved carpentry, repairing doors and locks and other broken items, electrical, a/c work, and painting.  He also reported experience in the military as a boiler technician.  The Veteran's SSA benefits application show he described significant impairment due to his left knee, in addition other complaints related to his feet and ankles.  The Veteran reported that his left knee had a severe impact on his ability to perform chores, house work, cooking, walking and general mobility.  When specifically asked to report the illness or conditions that limit his ability to work, the Veteran reported arthritis of the left knee, rapid heartbeat, kidney stones, and chronic venous insufficiency.

At his VA heart examination in March 2012, an examiner indicated that the Veteran's heart condition does not impact his ability to work.   

At his VA hearing loss and tinnitus examination in June 2012, the Veteran reported that his hearing loss impacts his ability to work due to "trouble hearing in noisy backgrounds, particularly female voices."  The examiner indicated that the Veteran's current hearing loss/tinnitus should not affect his ability to perform physical or sedentary work to the degree as to render him unemployable.  The examiner explained that the Veteran should be able to effectively communicate in the vast majority of listening situations, and that the functional impairment of hearing loss would be considered minimal.  The examiner noted that the Veteran's hearing loss might create a difficult work situation if he were in a position of communicating with the general public in a very noisy environment, or in a situation where he was required to communicate over a radio, telephone, or intercom system for large portions of the day.  The examiner advised that the Veteran should not work in a hazardous noise environment in order to prevent further hearing loss.  The examiner also opined that the Veteran's tinnitus should have no significant impact on employability.  

As it relates to his service-connected migraine cephalgia, the June 2012 examiner reported that this condition does not prevent the Veteran from securing or following a substantial gainful occupation.  Moreover, the Veteran indicated that his associated symptoms with migraine pain "never" required for him to leave work.  

At his VA PTSD examination in July 2012, an examiner noted that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupation tasks only during periods of significant stress, or; symptoms controlled by medication. 

At his VA hearing loss and tinnitus examination in April 2013, an examiner noted that the Veteran's hearing loss does not impact his ability to work. 

Based on the evidence of record, the Board finds entitlement to TDIU is not warranted.  In reaching this determination, the Board acknowledges that the Veteran's service-connected PTSD and hearing loss may have some effect on his ability to obtain and maintain employment.  However, the medical assessments reflect that these disabilities, alone and collectively with his other service-connected disabilities, do not preclude his ability to work.  The VA opinions are highly probative in this regard, more so than the Veteran's unsupported lay statements regarding his ability to maintain substantial gainful employment.  Considering the Veteran's past work history and experience in the field of maintenance- it is likely that he would be able to perform occupationally with accommodations to account for his PTSD and hearing loss symptoms- as determined by June and July 2012 VA examiners.  The Veteran has acknowledged to VA that it is a combination of service-connected and non service-connected health conditions that prevented him from continuing to work.  And significantly, his completed application for SSA benefits reflects that he specifically reported several non-service-connected conditions as precluding his ability to remain employed.  

Although, the Veteran may need accommodations at work, the competent and probative evidence of record does not show he is precluded from obtaining and maintaining employment due to service-connected disability alone.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  TDIU is not warranted.


ORDER

Service connection for a heart condition, to include supraventricular arrhythmia and paroxysmal atrial tachycardia, is denied. 

Entitlement to TDIU is denied. 



______________________________________________
D. JOHNSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


